Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-19 in the reply filed on 6/7/21 is acknowledged.  The traversal is on the ground(s) that Groups I and II overlap in scope and there would not be a serious search and/or examination burden if restriction were not required  This is not found persuasive because, MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined. Since the Examiner has shown a different classification (class and sub-class) for the two groups of claims, a burden for examining both groups has been shown.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. ‘364 KR 20160076364.

With respect to claim 1, Lee et al. ‘364 discloses a battery 10 [Figure 1; Figure 2; 0031] comprising: 
a packaging material 40 (case) including a first face and a second face [Figure 1; Figure 2; 0031-0037]; 
 5a central cell block 20a including a plurality of central cells 30 (first unit cell) [Figure 2; 0031-0035] including a first cathode, a first separator, and a first anode [0039-0040; Figure 2; Figure 3], 
the anode of the central cell (first anode) having a higher loading energy density/a loading energy density of 3.9-4.1 mAh/cm 2 (characteristic of a first electrical conductivity when the first unit cell is discharged) [0016-0017]; and 

the anode of the side cell (second anode) having a loading energy density of 1.6-1.8 mAh/cm 2 (a characteristic of a second 10electrical conductivity lower than the first electrical conductivity when the plurality of second unit cells are discharged), [0016-0017; 0030-0031]
wherein the plurality of second unit cells 50 are disposed within the case 40 to be adjacent to the first face and the second face, respectively [Figures 1-2], and the first unit cell 30 is interposed between the plurality of second unit cells 50. [Figure 2]

With respect to claim 5, Lee et al. ‘364 discloses wherein the first cathode includes a lithium cobalt oxide [0005; 0041; 0120-0121; 0126-0127] and the first anode includes graphite. [0005; 0042]

With respect to claim 8, Lee et al. ‘364 discloses further comprising a second one of the first unit cell, wherein the first unit cell and the second one of the first unit cell are stacked, and wherein the plurality of second unit cells are stacked together with the first unit cell and the second one of the first unit cell. [Figure 2; Figure 4]

With respect to claim 13, Lee et al. ‘364 discloses wherein the case includes a pouch or a can structure that encapsulates the first unit cell and the plurality of second unit cells. [Figure 2; 0024-0025; 0031-0039]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘364 KR 20160076364.

With respect to claim 3, Lee et al. ‘364 discloses wherein a first one of the plurality of second unit 20cells 50 is disposed adjacent to the first face and a second one of the plurality of second unit cells 50 is disposed adjacent to the second face [Figure 1; Figure 2], wherein the first unit cell 30 is connected in parallel with the connection structure of 25the first one of the plurality of second unit cells 50 and the second one of the plurality of second unit cells 50. [Figures 1-2; Claim 1; Abstract]



Although Lee et al. ‘364 does not disclose wherein the first one of the plurality of second unit cells and the second one of the plurality of second unit cells are connected in a series connection structure with each other, cells can only be connected in series, parallel or a combination of the two. It is well known in the art to connect cells in series to increase the voltage or connect the cells in parallel to increase the current or connect the cells in a combination of the two to increase both the voltage and current.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cell connection of Lee et al. ‘364 with a series/parallel connection to increase to allow for the desired capacity and voltage. Combining prior art elements according to known methods to yield predictable results and using known techniques to improve similar devices in the same way are considered obvious to one of ordinary skill in the art (KSR, MPEP 2141 (IIl)).

Claims 2, 4, 10 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘364 KR 20160076364 as applied to claim 1 above in further view of Takeuchi et al. (US 2012/0202110)

With respect to claim 2, Lee et al. ‘364 discloses wherein the first anode includes graphite. [0042-0043]

Lee et al. ‘364 does not disclose wherein the second anode includes lithium titanium oxide. 


Takeuchi et al. discloses a battery comprising: a case 37/38 [Figure 3] including a first face and a second face;  5a first unit cell 21 including a first cathode, a first separator, and a first anode, the first anode having a characteristic of a first electrical conductivity when the first unit cell 21 is discharged; and a plurality of second unit cells 21, each including a second cathode, a second separator, and a second anode, the second anode having a characteristic of a second 10electrical conductivity, wherein the plurality of second unit cells 21 are disposed within the case 37/38 to be adjacent to the first face and the second face, respectively, and the first unit cell 21 is interposed between the plurality of second unit cells 21, [Figure 3; 0121-0124; abstract; 0014]
and wherein the second anode includes a lithium titanium oxide [Abstract; 0072-0073; 0118].  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second anode of Lee et al ‘364 to have included lithium titanium oxide, as disclosed in Takeuchi et al., in order to allow for high output performance, a long charge-discharge cycle life and high safety. [0118]

With respect to claim 4, Lee et al. ‘364 discloses wherein the second cathode includes a lithium metal oxide. [0005; 0041]

Lee et al. ‘364 does not disclose wherein the second cathode includes a lithium phosphate having an olivine structure and containing at least one of cobalt, manganese, and iron, and wherein the second anode includes a lithium titanium oxide.  

Takeuchi et al. discloses a battery comprising: a case 37/38 [Figure 3] including a first face and a second face;  5a first unit cell 21 including a first cathode, a first separator, and a first anode, the first anode having a characteristic of a first electrical conductivity when the first unit cell 21 is discharged; and a plurality of second unit cells 21, each including a second cathode, a second separator, and a second anode, the second anode having a characteristic of a second 10electrical conductivity, wherein the plurality of second unit cells 21 are disposed within the case 37/38 to be adjacent to the first face and the second face, respectively, and the first unit cell 21 is interposed between the plurality of second unit cells 21, [Figure 3; 0121-0124; abstract; 0014]
wherein the second cathode includes a lithium phosphate having an olivine structure [0085] and containing at least one of cobalt, manganese, and iron [0085], and wherein the second anode includes a lithium titanium oxide [Abstract; 0072-0073; 0118].  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second cathode and second 

With respect to claim 10, Lee et al. ‘364 discloses a second cathode including a lithium cobalt oxide but does not specifically disclose a lithium phosphate having an olivine structure being a composition of chemical formula LiCoxMnyFezPO4.

Takeuchi et al. discloses a battery comprising: a case 37/38 [Figure 3] including a first face and a second face;  5a first unit cell 21 including a first cathode, a first separator, and a first anode, the first anode having a characteristic of a first electrical conductivity when the first unit cell 21 is discharged; and a plurality of second unit cells 21, each including a second cathode, a second separator, and a second anode, the second anode having a characteristic of a second 10electrical conductivity, wherein the plurality of second unit cells 21 are disposed within the case 37/38 to be adjacent to the first face and the second face, respectively, and the first unit cell 21 is interposed between the plurality of second unit cells 21, [Figure 3; 0121-0124; abstract; 0014]
wherein the second cathode includes a lithium phosphate having an olivine structure [0085] and containing at least one of cobalt, manganese, and iron [0085], such as LixFePO.sub.4 [0085-0087]  (chemical formula LiCoxMnyFezPO4)




With respect to claim 14, Lee et al. ‘364 does not disclose wherein the second anode includes a material having an electrical conductivity that is lower in a discharged state than in a charged state.

Takeuchi et al. discloses a battery comprising: a case 37/38 [Figure 3] including a first face and a second face;  5a first unit cell 21 including a first cathode, a first separator, and a first anode, the first anode having a characteristic of a first electrical conductivity when the first unit cell 21 is discharged; and a plurality of second unit cells 21, each including a second cathode, a second separator, and a second anode, the second anode having a characteristic of a second 10electrical conductivity, wherein the plurality of second unit cells 21 are disposed within the case 37/38 to be adjacent to the first face and the second face, respectively, and the first unit cell 21 is interposed between the plurality of second unit cells 21, [Figure 3; 0121-0124; abstract; 0014]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second anode of Lee et al ‘364 to have included a material having an electrical conductivity that is lower in a discharged state than in a charged state, as disclosed in Takeuchi et al., in order to allow for high output performance, a long charge-discharge cycle life and high safety. [0118]


Claims 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘364 KR 2016/0076364 as applied to claim 1 above in further view of Shin et al. KR2008/0095967.

10 With respect to claim 6, Lee et al. ‘364 discloses wherein the first unit cell includes a stacked structure in which a portion of the first unit cell is stacked with another portion of the first unit cell, and wherein at least one of the plurality of second unit cells includes a structure in which a portion of the at least one of the plurality of second unit cells is 15stacked with another portion of the at least one of the plurality of second unit cells.  [Figure 4; Figure 5; 0096-0099; 0105-0106]

Lee et al. ‘364 does not disclose the first unit cell and second unit cell being wound 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the unit cells of Lee et al. ‘364 to be wound, as disclosed in Shin et al. in order to allow for quick and accurate manufacturing while simplifying the manufacturing process. [4-5]

With respect to claim 7, Lee et al. ‘364 discloses wherein a number of the plurality of second unit cells is greater than a number of the first unit cell. [0023; 0034-0035]



Shin et al. discloses wherein a wound number (2) of the plurality of second unit cells 310/410/320/420 is 25% [Figure 2] (at least 5% and no greater than 50%) of a sum (8) of a wound number of the first unit cell (6) and the wound number of the plurality of second unit cells (2). [Figures 2-4] 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the battery of Lee et al. ‘364 to include a wound number of the plurality of second unit cells that is at least 5% and no greater than 50% of a sum of a wound number of the first unit cell and the wound number of the plurality of second unit cells, as disclosed in Shin et al., in order to allow for excellent high-rate discharge characteristics. [4-5]


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘364 KR 2016/0076364 as applied to claim 8 above in further view of Shin et al. KR2008/0095967.

With respect to claim 9, Lee et al. ‘364 discloses wherein a number of the plurality of second unit cells is greater than a number of the first unit cell. [0023; 0034-0035]



Shin et al. discloses further comprising a second one of the first unit cell, wherein the first unit cell and the second one of the first unit cell are stacked [Figure 6], and wherein the plurality of second unit cells 310/410/320/420 are stacked together with the first unit cell and the second one of the first unit cell [Figure 6], wherein a stacked number (2) of the plurality of second unit cells 310/410/320/420 is 25% [Figure 2] (at least 5% and no greater than 50%) of a sum (8) of a stacked number of the first unit cell and the second one of the first unit cell (6) and the wound number of the plurality of second unit cells (2). [Figures 2-4] 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the battery of Lee et al. ‘364 to include a stacked number of the plurality of second unit cells that is at least 5% and no greater than 50% of a sum of a stacked number of the first unit cell and the second one of the first unit cell and the stacked number of the plurality of second unit cells, as disclosed in Shin et al., in order to allow for excellent high-rate discharge characteristics. [4-5]


Claims 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘364 KR 20160076364 in view of Takeuchi et al. (US 2012/0202110) as applied to claim 10 above in further view of Kawai et al. WO2017/057284 (see US 2018/0212213).

With respect to claim 11, Lee et al. ‘364 does not disclose wherein the second anode includes a lithium titanium oxide having a composition of Li4Ti402

Kawai et al. discloses a lithium ion battery comprising an anode that includes a lithium titanium oxide having a composition of Li4Ti402. [0216]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the battery of Lee et al. ‘364 to include an anode that included Li4Ti402, as disclosed in  Kawai et al., in order to allow for increased life span and reduction in price. [0012; Table 1; Figure 35; Table 2]

With respect to claim 12, Lee et al. ‘364 discloses wherein the first cathode includes a lithium cobalt oxide, and 15wherein the first anode includes graphite. [0005; 0042-0043; 0120-0121; 0126-0127]


Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2012/0202110) in view of Lee et al. ‘364 KR 20160076364.

With respect to claim 15, Takeuchi et al. discloses an electronic device [Figure 3] comprising: a circuit element 26 [0124; Figure 3] and a battery electrically connected to the circuit element 26 [0124], wherein the battery includes: a case 37/38 [Figure 3] including a first face and a second face;  5a first unit cell 21 including a first cathode, a first separator, and a first anode, the first anode having a characteristic of a first electrical conductivity when the first unit cell 21 is discharged; and a plurality of second unit cells 21, each including a second cathode, a second separator, and a second anode, the second anode having a characteristic of a second 10electrical conductivity, wherein the plurality of second unit cells 21 are disposed within the case 37/38 to be adjacent to the first face and the second face, respectively, and the first unit cell 21 is interposed between the plurality of second unit cells 21, [Figure 3; 0121-0124; abstract; 0014]

Takeuchi et al. does not disclose wherein the second anode has a second electrical conductivity lower than the first conductivity when the plurality of second unit cells are discharged. 

Lee et al. ‘364 discloses a battery 10 [Figure 1; Figure 2; 0031] comprising: 
a packaging material 40 (case) including a first face and a second face [Figure 1; Figure 2; 0031-0037]; 
 5a central cell block 20a including a plurality of central cells 30 (first unit cell) [Figure 2; 0031-0035] including a first cathode, a first separator, and a first anode [0039-0040; Figure 2; Figure 3], 

a side cell blocks 20b that include a plurality of side cells 50 (plurality of second unit cells), each including a second cathode, a second separator, and a second anode [0039-0040; Figure 3; Figure 2], 
the anode of the side cell (second anode) having a loading energy density of 1.6-1.8 mAh/cm 2 (a characteristic of a second 10electrical conductivity lower than the first electrical conductivity when the plurality of second unit cells are discharged), [0016-0017; 0030-0031]
wherein the plurality of second unit cells 50 are disposed within the case 40 to be adjacent to the first face and the second face, respectively [Figures 1-2], and the first unit cell 30 is interposed between the plurality of second unit cells 50. [Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Takeuchi et al. to have included a second anode having a second electrical conductivity lower than the first conductivity when the plurality of second unit cells are discharged, as disclosed in Lee et al. ‘364, in order to improve energy density characteristics. [0025-0030; 0068-0070; 0080-0083]


With respect to claim 16, Takeuchi et al. discloses wherein the second anode includes a lithium titanium oxide. [Abstract]

Takeuchi et al. does not disclose wherein the first anode includes graphite

Lee et al. ‘364 discloses wherein the first anode includes graphite. [0005; 0042]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first anode of Takeuchi et al. to have included graphite, as disclosed in Lee et al. ‘364, in order to improve energy density characteristics. [0025-0030; 0068-0070; 0080-0083]

With respect to claim 17, Takeuchi et al. discloses wherein the second cathode includes a lithium phosphate having an olivine structure [0085] and containing at least one of cobalt, manganese, and iron [0085; Abstract; 0072-0073; 0118].  

With respect to claim 18, Takeuchi et al. discloses wherein the second cathode includes a lithium phosphate having an olivine structure [0085] and containing at least one of cobalt, manganese, and iron [0085] such as LixFePO.sub.4 [0085-0087]

With respect to claim 19, Takeuchi et al. discloses wherein the first cathode can include a lithium cobalt oxide. [0085]



Lee et al. ‘364 discloses wherein the first cathode includes a lithium cobalt oxide [0005; 0041; 0120-0121; 0126-0127]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first cathode of Takeuchi et al. to have included lithium cobalt oxide, as disclosed in Lee et al. ‘364, in order to improve energy density characteristics. [0025-0030; 0068-0070; 0080-0083]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. KR 2015/0045161 and Park et al. US 2012/0121964

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRAN Akhtar/           Examiner, Art Unit 1723